Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 1 of 8 Page ID
                                 #:4335




                 EXHIBIT C
        Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 2 of 8 Page ID
                                         #:4336

Grochow, Lauren

From:                             Grochow, Lauren
Sent:                             Friday, May 21, 2021 1:19 PM
To:                               Kevin Hughes
Cc:                               'Jake Nachmani'; Andrew Sklar; Crisp, Kevin; Kessel, Alan J.; Lybarger, Felisa H.; Goldman,
                                  Jeffrey M.; Amiad Kushner; Michael Stolper
Subject:                          RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035


Kevin – That is unfortunate. Per our prior conversation and the messages that I just left on yours and Jake’s
voicemails, FF is going to file an ex parte application to seal. Please let us know if Liu intends to oppose that
application.

Regards,
Lauren

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Kevin Hughes <kevin@foundationlaw.com>
Sent: Friday, May 21, 2021 12:31 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Amiad Kushner
<akushner@seidenlawgroup.com>; Michael Stolper <mstolper@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

EXTERNAL SENDER

Hi Lauren,

To confirm for the record, Judge Wilson’s clerk advised us this morning that he was not
agreeable to temporarily sealing the documents while the parties prepared the application.

I appreciate you taking the time to engage in additional meet and confer after our discussion with
the clerk. I then went back and conferred with my team.

Unfortunately, we cannot co-sponsor or endorse the application and declaration you drafted. In
our meet and confer yesterday, both sides agreed to a simple document that would focus only on
confidentiality and would leave out any assertions or argument about privilege. As I
memorialized in my email after the call, the contemplated joint application was not intended as
an acknowledgment or agreement that any documents or information were privileged, or
                                                             1
                                                                                             Exhibit C, Page 13
      Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 3 of 8 Page ID
                                              #:4337
confidential, just that Defendants wished to designate them as such and Plaintiff agreed to
cooperate in protecting from public disclosure such information that Defendants wished to
protect. The documents you propose are not consistent with this understanding. Instead, they
are argumentative, mischaracterize the record, and in certain respects, they make statements that
we believe to be false or misleading.

You advised me on our call earlier that you needed to hear from me by noon. I am sorry we could
not come to an agreement.

Best,
Kevin
Ofc: 424.253.1266
Cell: 310.704.6904

From: Kevin Hughes <kevin@foundationlaw.com>
Sent: Friday, May 21, 2021 9:50 AM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Amiad Kushner
<akushner@seidenlawgroup.com>; Michael Stolper <mstolper@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

Hi Lauren,

The clerk called my work number and left a voicemail at 9:29 am. I immediately called him back
and left a voicemail with my cell number for him to reach me. I have not yet heard back.

We will have changes to the application and declaration, which we are working on getting to you
as soon as possible.

Your papers diverged in material respects from our agreement by phone yesterday. And your
papers were delivered to us several hours later than anticipated, and to late to turn around
yesterday. The delay to this point has been FF’s doing.

Best,
Kevin
Ofc: 424.253.1266
Cell: 310.704.6904

From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Sent: Friday, May 21, 2021 9:41 AM
To: Kevin Hughes <kevin@foundationlaw.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035



                                                       2
                                                                                   Exhibit C, Page 14
       Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 4 of 8 Page ID
                                        #:4338
Counsel – We have yet to receive your response to this. I contacted the clerk this morning to see if the
documents could be temporarily sealed while we get the application on file, but the clerk was unable to reach
you to obtain your consent to do so. Please let us know immediately if you have any changes to the
application and proposed order or whether we have your permission to add your electronic signature and
file. We cannot emphasize enough the impropriety of you allowing FF’s confidential documents to remain on
the publicly accessible docket.

If we do not hear from you by 11:00 a.m. PDT, we will have no choice but to seek ex parte relief as well as all
available relief to the fullest extent of the law.

Best,
Lauren

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Grochow, Lauren
Sent: Thursday, May 20, 2021 9:49 PM
To: Kevin Hughes <kevin@foundationlaw.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>; Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

Kevin –

There is no need to delay until tomorrow. Plaintiff placed confidential documents into the public record, which is
why, as expressed in our prior correspondence and during today’s meet and confer call, we made it very clear
that we need to get the application on file today. In addition, while the word version of the declaration is
attached, FF’s declaration in support of why it contends that the subject documents should be sealed is not a
document that Plaintiff may edit. The application already states that FF is the party that contends that the
subject documents need to be sealed.

Please let us know immediately if you have changes to the application to seal or proposed order.

The longer Plaintiff delays, the more additional prejudice FF will incur from Plaintiff’s flagrant violation of the
Court entered protective order and his ethical duty to FF to have maintained the confidentiality of the
documents and information at issue. FF reserves all rights and remedies.

Lauren

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-


                                                           3
                                                                                         Exhibit C, Page 15
       Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 5 of 8 Page ID
                                        #:4339

From: Kevin Hughes <kevin@foundationlaw.com>
Sent: Thursday, May 20, 2021 9:15 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>; Kevin Hughes <kevin@foundationlaw.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

EXTERNAL SENDER

Lauren,

Can you please forward the declaration in Word format? That will speed the process along as we
will have proposed tweaks. Thanks.

Best,
Kevin
Ofc: 424.253.1266
Cell: 310.704.6904

From: Grochow, Lauren <Lauren.Grochow@troutman.com>
Sent: Thursday, May 20, 2021 8:23 PM
To: Kevin Hughes <kevin@foundationlaw.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

Kevin – Attached is our supporting declaration and Exhibit 1 to the Application. Based on the Court’s electronic
filing procedures, the declaration and the exhibits will be filed under seal, but the Application will be filed
publicly. The exhibit numbers in the declaration correspond with the exhibits that we are seeking to seal, and
Exhibit X to the declaration is the copy of Liu’s declaration that we previously sent you highlighting the lines
that we want sealed.

Please let me know as soon as possible if you have any changes to the application or proposed order or
whether we have your permission to add your electronic signature and file. Given that FF’s confidential
information remains publicly accessible on the docket, we need to get this filed tonight.

Thanks.

Best,
Lauren

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



                                                       4
                                                                                    Exhibit C, Page 16
       Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 6 of 8 Page ID
                                        #:4340
From: Grochow, Lauren
Sent: Thursday, May 20, 2021 5:44 PM
To: Kevin Hughes <kevin@foundationlaw.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Crisp, Kevin
<Kevin.Crisp@troutman.com>; Kessel, Alan J. <Alan.Kessel@troutman.com>; Lybarger, Felisa H.
<Felisa.Lybarger@troutman.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

Thanks, Kevin. Attached is the draft joint application to seal and proposed order for your review. We will send
you the supporting declaration once it is finalized, but we wanted to get you the joint application itself as soon
as possible.

Lauren E. Grochow
Associate
troutman pepper
Direct: 949.622.2746 | Internal: 18-2746
lauren.grochow@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Kevin Hughes <kevin@foundationlaw.com>
Sent: Thursday, May 20, 2021 2:45 PM
To: Grochow, Lauren <Lauren.Grochow@troutman.com>
Cc: 'Jake Nachmani' <jnachmani@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: FW: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

EXTERNAL SENDER

Hi Lauren,

I reached out to the Court Room Deputy. See email chain below. Maybe “Please file your ex parte
application to seal” will seem more illuminating to you since you’ve been working on the Joint
Application, or maybe we’ll need additional info.

I also called the Help Desk. The Help Desk person was a bit confused about what he was
supposed to do with the info that we were planning to file this application. He suggested that
maybe our efiling should be an “Ex Parte Application” for “Leave” and then we’d manually fill in
“to File Under Seal Previously Filed Documents.”

Onward, I guess. I’ll look forward to seeing your draft dox. Thanks.

Best,
Kevin
Ofc: 424.253.1266
Cell: 310.704.6904

From: Paul Cruz <Paul_Cruz@cacd.uscourts.gov>
Sent: Thursday, May 20, 2021 2:33 PM


                                                        5
                                                                                      Exhibit C, Page 17
        Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 7 of 8 Page ID
                                         #:4341
To: Kevin Hughes <kevin@foundationlaw.com>
Subject: RE: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

Please file your ex parte application to seal.




From: Kevin Hughes <kevin@foundationlaw.com>
Sent: Thursday, May 20, 2021 2:18 PM
To: Paul Cruz <Paul_Cruz@cacd.uscourts.gov>
Cc: Kevin Hughes <kevin@foundationlaw.com>
Subject: Hong Liu v. Faraday&Future Inc., et al., Case No. 2:20-cv-08035

CAUTION - EXTERNAL:


Hello Mr. Cruz,

On behalf of Plaintiff in the above-referenced matter, I e-filed a Cross-Motion for Summary
Judgment on Tuesday (Dkt. 160). On Wednesday, I filed a Notice of Errata (Dkt. 161) alerting the
Court and the parties that the table of contents and table of authorities in the Memorandum of
Law contained errors. I attached a copy of the Cross-Motion with corrected tables of contents and
authorities.

Last night, Defendants brought to our attention that they deem certain evidence supporting our
Cross-Motion to be confidential and they ask us to join them in applying to the Court for Leave to
File Under Seal pursuant to Local Rule 79-5.2.2. Our application would seek to seal materials
that appear in both Dkt. 160 and Dkt. 161.

The Court’s website requests that I contact both the Court Room Deputy and the Help Desk to
explain the matter and give notice of the parties’ intention to e-file an Application for Leave to
File Under Seal. This is the purpose of my email.

Please let me know if you have any requests in terms of how the parties proceed in this
regard. We do not wish to inadvertently create confusion. Thank you.

Best,
Kevin




                                                            6
                                                                               Exhibit C, Page 18
         Case 2:20-cv-08035-SVW-JPR Document 164-6 Filed 05/21/21 Page 8 of 8 Page ID
                                          #:4342
  KEVIN D. HUGHES, ESQ.                        424.253.1266
                                               424.253.1101
  Foundation Law Group LLP
                                               khughes_141
  1999 Avenue of the Stars
  Suite 1100                                   kevin@foundationlaw.com
  Los Angeles, CA 90067                      www.foundationlaw.com

                                             vCard | Bio | Twitter


This message and any attached documents contain information from Foundation Law Group LLP that may be confidential and/or privileged. If you are
not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please notify the
sender immediately by reply e-mail and then delete this message.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice contained in
this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under
the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed herein.




 CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
 attachments or clicking on links.



This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e-mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.




                                                                               7
                                                                                                                       Exhibit C, Page 19
